DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed June 30, 2022 is acknowledged and has been entered.  Claim 1 has been amended.

2.	Claims 1-4 are pending in the application and have been examined.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-4 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely February 25, 2020.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed March 30, 2022.

Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is BigDye™; see, e.g., paragraph [0166] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 20120100162-A1.
	Beginning at page 7 of the amendment filed June 30, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent Application Publication No. 20120100162-A1 (Brodsky et al.) teaches a method for treating chronic lymphocytic leukemia expressing human CD179b in a human patient afflicted with the disease, said method comprising administering to the patient an effective amount of a composition comprising an antibody that specifically binds to human CD179b, which is capable of mediated ADCC and/or CDC against leukemic cells expressing CD179b and/or which is conjugated to a radioactive material, and a pharmaceutically acceptable carrier; see entire document (e.g., paragraphs [0010], [0049], [0052], [0059], and [0062]).  Brodsky et al. teaches the antibody is human, humanized, or chimeric and monospecific or bispecific (see, e.g., paragraphs [0041]-[0046]).  Brodsky et al. teaches the antibody is an scFv (see, e.g., paragraph [0042]).
	Applicant has argued that the disclosure by Brodsky et al. fails to anticipate the claimed invention because Brodsky et al. does not teach administering alone or with a carrier an effective amount of an antibody having immunoreactivity to a CD179b protein.  To the contrary however Brodsky et al. expressing teaches a monoclonal antibody that selectively binds to CD179b for use in practicing the disclosed method for eliminating or substantially reducing leukemic cells in the body of a human patient afflicted with the disease (see, e.g., paragraph [0010]).  Furthermore, Brodsky et al. expressly teaches the antibody to be used is formulated as a composition to be administered via any of several different routes (e.g., parenteral) and that such compositions are prepared by dissolving or dispersing the antibody into an excipient such as water to form a solution or suspension (see, e.g., paragraphs [0069] and [0072]).
	Applicant has further argued that Brodsky et al. does not teach treating leukemia by a process consisting of the step of administering to a patient having the disease an effective amount of an antibody having immunoreactivity to a CD179b protein.  In response, the claims are not drawn to such a process.  Rather the claims are drawn to a method comprising administering to a patient having the disease an effective amount of an antibody having immunoreactivity to a CD179b protein.
	Applicant has also argued that Brodsky et al. teaches away from the practice of a method consisting solely of a step of administering to a patient having the disease an effective amount of an antibody having immunoreactivity to a CD179b protein.  In response, once again, the claims are drawn to a method comprising administering to a patient having the disease an effective amount of an antibody having immunoreactivity to a CD179b protein.  The claims are not drawn to a method consisting of administering to a patient having the disease an effective amount of an antibody having immunoreactivity to a CD179b protein.
	In conclusion, as explained above, Brodsky et al. teaches a method for treating chronic lymphocytic leukemia expressing human CD179b in a human patient afflicted with the disease, said method comprising administering to the patient an effective amount of a composition comprising an antibody that specifically binds to human CD179b, which is capable of mediated ADCC and/or CDC against leukemic cells expressing CD179b and/or which is conjugated to a radioactive material, and a pharmaceutically acceptable carrier; see entire document (e.g., paragraphs [0010], [0049], [0052], [0059], and [0062]).  In addition, Brodsky et al. teaches the antibody is human, humanized, or chimeric and monospecific or bispecific (see, e.g., paragraphs [0041]-[0046]).  Lastly Brodsky et al. teaches the antibody is an scFv (see, e.g., paragraph [0042]).  Accordingly the disclosure by Brodsky et al. anticipates the claimed invention.

Claim Objections
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	No claim is allowed.

10.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Each of WO2008034076 and WO2008034074 teaches a method for treating chronic lymphocytic leukemia expressing human CD179b in a human patient afflicted with the disease, said method comprising administering to the patient an effective amount of a composition comprising an antibody that specifically binds to human CD179b, which is capable of mediated ADCC and/or CDC against leukemic cells expressing CD179b and/or which is conjugated to a cytotoxic agent or anticancer drug.  
	Kiyokawa et al. (Mod. Pathol. 2004 Apr; 17 (4): 423-9) teaches CD179b is a marker of precursor B cell lymphoblastic lymphoma; Kiyokawa et al. teaches upon differentiation into immature and mature B cells, expression of the gene encoding CD179b is disrupted or discontinued.
	Hammer (MAbs. 2012 Sep-Oct; 4 (5): 571-7) teaches an antigen expressed by B cell leukemia and lymphoma cells is an attractive target for antibody-based therapy of leukemia and/or lymphoma. 

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	




slr
September 21, 2022